

117 HR 3812 IH: Restoring U.S. Leadership in International Organizations Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3812IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Castro of Texas (for himself and Ms. Jacobs of California) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo encourage Foreign Service officers to serve at the United States mission to the United Nations, increase Federal Government details to international organizations, increase multilateral training at the Department of State, and for other purposes.1.Short titleThis Act may be cited as the Restoring U.S. Leadership in International Organizations Act of 2021.2.Housing for United States diplomats at the United NationsParagraph (2) of section 9 of the United Nations Participation Act of 1945 (22 U.S.C. 287e–1), is amended—(1)by striking no more than 30;(2)by striking and shall reflect a significant reduction over the number of persons eligible for housing benefits as of the date of enactment of this provision;(3)by striking The Secretary shall require that each employee occupying housing under this subsection contribute to the Department of State a percentage of his or her base salary, in an amount to be determined by the Secretary of State toward the cost of such housing.;(4)by striking The Secretary may reduce such payments to the extent of income taxes paid on the value of the leased or rented quarters any and inserting Any; and(5)by adding at the end the following new sentence: For purposes of the Internal Revenue Code of 1986, living quarters made available to any individual under this paragraph shall not be taken into account in determining the gross income of such individual..3.Promoting service at international organizationsSection 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 4003) is amended—(1)in paragraph (1), by striking or after the semi-colon at the end;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following new paragraph:(2)service in a position the primary responsibility of which is to formulate policy for or represent the United States at an international organization, a multilateral institution, or a broad-based multilateral negotiation of an international instrument; or.4.Statement of policyIt is the policy of the United States that—(1)the Special Representative of the United States to the United Nations serves as a standing member of the cabinet;(2)assessed dues to multilateral organizations be paid in full in a timely fashion;(3)Federal agencies utilize all the authorities under section 3343 of title 5, United States Code, or subpart C of part 352 of title 5, Code of Federal Regulations (or any successor regulations) to detail or transfer employees to relevant international organizations; and(4)that Secretary of State shall assist the Department of State and other Federal agencies in carrying out paragraph (3) to the fullest extent.5.Reporting on details and transfers to international organizations(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary of State, in consultation with the heads of other Federal departments and agencies as appropriate, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the total number of Federal employees detailed or transferred to an international organization during the immediately preceding 12-month period. The first report submitted under the previous sentence shall include a strategy for increasing the number of Federal employees who are detailed or transferred to an international organization.(b)Matters To be includedEach report required by subsection (a) shall include the following:(1)The number of Federal employees detailed or transferred during the applicable 12-month period to an international organization under section 3343 of title 5, United States Code, or subpart C of part 352 of title 5, Code of Federal Regulations (or any successor regulations), disaggregated by—(A)an identification of the Federal agency from which such employees were detailed or transferred; and(B)an identification of the international organizations to and from which such employees have been detailed or transferred.(2)A list of international organizations to and from which a Federal agency previously detailed or transferred Federal employees.6.Training for international organizations(a)Training programsSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:(e)Training in multilateral diplomacy(1)In generalThe Secretary, with the assistance of other relevant officials, shall establish a series of training courses on—(A)the conduct of diplomacy at international organizations and other multilateral institutions; and(B)broad-based multilateral negotiations of international instruments.(2)Required trainingMembers of the Service, including appropriate chiefs of mission and other officers who are assigned to United States missions representing the United States to international organizations and other multilateral institutions or who are assigned in Washington, DC, to positions that have as their primary responsibility formulation of policy toward such organizations and institutions, or toward participation in broad-based multilateral negotiations of international instruments, shall receive specialized training in the areas described in paragraph (1) prior to beginning of service for such assignment or, if receiving such training at that time is not practical, within the first year of beginning such assignment..(b)Training for civil service employeesThe Secretary of State shall ensure that employees of the Department of State who are members of the civil service and who are assigned to positions described in subsection (e) of section 708 of the Foreign Service Act of 1980 (as added by subsection (a)) receive training described in such subsection.